DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        AMIR H. MOTAMED, as Personal Representative of the
                 Estate of MICHAEL MOTAMED,
                            Appellant,

                                     v.

                           REGINA RAMOS,
                              Appellee.

                              No. 4D17-2060

                              [April 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
502015CA012820XXXMB.

   Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm
Beach Gardens, and Michael Carrington Knecht of Michael C. Knecht,
P.A., Jupiter, for appellant.

  Michael J. Pike and Talina Bidwell of Pike & Lustig, LLP, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.